723 N.W.2d 910 (2006)
BLOOMFIELD ESTATES IMPROVEMENT ASSOCIATION, INC., Plaintiff-Appellee,
v.
CITY OF BIRMINGHAM, Defendant-Appellant.
Docket No. 130990. COA No. 255340.
Supreme Court of Michigan.
December 6, 2006.
On order of the Court, the application for leave to appeal the March 14, 2006 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether the use of Bloomfield Estates Subdivision lots in Springdale Park violates the deed restrictions, whether plaintiff is estopped from seeking enforcement of the deed restrictions, and what remedies may be available if there are violations of the deed restriction.